Citation Nr: 1124868	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-13 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for postoperative residuals of anterior cruciate ligament (ACL) reconstruction of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from January 2006 to March 2006.

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  Left knee disability is manifested by pain; the Veteran has extension to four degrees and flexion to 90 degrees, with no instability.

2.  Right knee disability is manifested by pain; the Veteran has full extension and flexion to 110 degrees, with no instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for postoperative residuals of ACL reconstruction of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2010).

2.  The criteria for an evaluation in excess of 10 percent for patellofemoral pain syndrome of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5019, 5257, 5260, 5261 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in November 2006 advised the Veteran of the evidence necessary to support a claim for service connection.  He was asked to submit or identify relevant evidence.  The evidence of record was discussed and the Veteran was told how VA would assist him in obtaining additional pertinent evidence.  The development already undertaken by the RO was described.  The Veteran was told that he could choose a Veterans Service Organization to assist him.  He was advised of the manner in which VA determines disability ratings and effective dates.

A March 2007 letter contained essentially the same information, but also included a discussion of the evidence necessary to support a claim for secondary service connection.  

Except as discussed below, the Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

With respect VA's duty to assist, the Board notes that, to the extent possible, identified records have been associated with the claims file.  The appellant has been afforded VA examinations, and the Board finds that they were adequate in that they were performed by neutral skilled providers who reviewed the Veteran's pertinent history, interviewed the Veteran, and conducted complete physical examinations prior to rendering their conclusions.  Neither the appellant nor his representative has identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are warranted bur concludes that the disabilities at issue have not significantly changed and that uniform ratings are appropriate.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The record reflects that the Veteran sustained an injury to his left knee during service, in February 2006.  He underwent ACL reconstruction in November 2006.

A VA general medical examination was carried out in November 2006.  The Veteran's history was reviewed.  The examiner noted that the Veteran had recently undergone arthroscopic repair of the ACL tear and that he was wearing a knee immobilizer.  The Veteran complained of chronic pain and swelling of his knee postoperatively.  On physical examination, the right knee revealed no ligament laxity.  Extension was to zero degrees and flexion to 120 degrees, without pain.  There was no additional weakness, fatigability, discoordination, or additional restricted range of motion or functional impairment with repetitive stress testing against resistance.  Examination of the left knee revealed no evidence of ligament laxity.  Range of motion was painful and markedly limited due to the Veteran's postoperative state.  The examiner noted that an evaluation would be required at a later date.  

A VA joints examination was conducted in June 2007.  The examiner reviewed the Veteran's history and the claims file.  The Veteran reported pain in both knees.  He noted that he worked as a nurse and had to lift and perform other activities that required him to place weight on his knees.  He related that he used a knee brace on the right during activities.  He denied that he missed work and noted that he was able to perform activities of daily living and self care without difficulty.  He stated that he took Naproxen daily and that he would periodically need stronger medication.  Physical examination revealed incisions on the left from ACL reconstruction; the scars were well healed.  Lachman testing showed 1+ with a firm endpoint.  Range of motion was full in both knees, from zero to 130 degrees.  There was minimal tenderness of the patellar facets and moderately severe pain on the medial and lateral patellar facets.  There was no joint line tenderness.  The Veteran was neurovascularly intact.  No instability was noted.  On the right, the Veteran had some moderately severe pain on the medial and lateral patellar facet.  He had positive patellar grind test.  There was no joint line tenderness.  Minimal swelling was seen.  The Veteran had a firm endpoint on Lachman.  No instability was noted.  The right knee was neurovascularly intact.  X-rays revealed postsurgical changes from ACL reconstruction with no degenerative joint disease on the left.  The right knee was benign.  The examiner noted that while the Veteran did not miss work, he had to give up activities such as running and basketball.  He related that repetitive use and overworking would cause some swelling and more pain in the right knee and require the Veteran to take scheduled medication.  

An additional VA examination was conducted in September 2008.  The Veteran's history and medical records were reviewed.  The Veteran stated that he continued to have bilateral knee pain, rating the severity as 8-9/10 and the left knee as 3/10.  Functionally, he indicated that he could not squat, stand for long periods, run, or kneel.  He noted that repetitive use did not have any effect on his symptoms.  He endorsed bilateral swelling.  Physical examination revealed scars on the left.  The longest was a 2.5 cm scar under the left knee that included mild keloid formation.  It was not tender or erythematous.  Swelling was noted on the left, as well as minimal tenderness to palpation.  There was no instability.  Moderate crepitus was noted.  Extension was to zero degrees and flexion was to 130 degrees.  Three repetitions did not result in loss of motion due to pain, fatigue, weakness, or incoordination.  Examination of the right knee revealed swelling worse than on the left, with considerable fluid in the suprapatellar bursa.  There was tenderness to palpation and crepitus with a positive patellar grind test.  There was no instability.  Extension was to zero degrees and flexion was to 125 degrees.  Three repetitions did not produce additional loss of motion due to pain, fatigue, weakness, or incoordination.  The diagnoses were patellofemoral syndrome of the right knee and residuals of ACL reconstruction of the left knee.  The examiner related that the Veteran did not use assistive devices.  He stated that the Veteran's knees were painful on motion.  He also stated that there was no additional limitation after three repetitions or during flare-ups.

A private X-ray report dated in June 2009 indicates that tunnels from the ACL reconstruction were slightly widened but still in good position.  There were some degenerative changes in the patella, and a bipartite patella was also present.  In July 2009 the Veteran was referred for physical therapy.

On VA examination in January 2010, the Veteran's history was reviewed.  He stated that he had continued to have pain, popping, and swelling in his left knee.  He noted that his private physician suggested eventual debridement but had suggested physical therapy initially.  The Veteran stated that he had not had an MRI or physical therapy yet because of insurance problems.  He noted that he was on Naproxen.  He related that he had graduated from school and had become a nurse anesthetist.  He rated his knee pain as 9/10 on the left and 7/10 on the right.  He related that he could not run, squat, or stand for prolonged periods.  He noted that his new job would allow him to sit a lot of the time.  He noted that repetitive use of his knees resulted in increased pain and swelling.  He could not estimate any additional loss in range of motion.  Physical examination revealed no change in the left knee incisions.  The examiner noted keloid formation on a 2.5 centimeter scar under the left knee, but also stated that there was no tenderness, erythema, or other abnormality.  There was mild swelling of the left knee with tenderness to palpation around the lower part of the patella.  There was no instability.  There was no redness.  The examiner noted moderate crepitus.  Range of motion testing revealed extension to four degrees and flexion to 90 degrees.  With three repetitions, there was no increased loss of motion due to pain, fatigue, weakness, or incoordination.  Examination of the right knee revealed more swelling than on the left, with fluid in the suprapatellar bursa.  There was no tenderness to palpation involving the right knee.  Moderate crepitus was noted.  There was no instability.  Extension was to zero degrees and flexion was to 110 degrees.  With three repetitions there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  The diagnoses were patellofemoral syndrome of the right knee and residuals of ACL reconstruction of the left knee with patellofemoral syndrome.  The examiner commented that both knee joints were painful on motion but there was no additional limitation after repetition.  He noted that the symptoms were essentially the same day to day without flare-ups.  Following X-ray examination, the examiner indicated that on the left there were changes of the ACL repair and a bipartite left patella.  He noted that there were no changes from the previous X-rays in 2007 and that his diagnosis remained unchanged.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Traumatic arthritis will be rated as degenerative arthritis under Diagnostic Code 5010.  

Bursitis is to be rated on limitation of motion of the affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5019.

Ankylosis of the knee warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees.  If ankylosis is in flexion between 20 and 45 degrees, a 50 percent evaluation is warranted.  If ankylosis is extremely unfavorable at an angle of 45 degrees or more, a 60 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.

Under diagnostic code 5258, a 20 percent evaluation is warranted where there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Diagnostic code 5259 provides for a maximum evaluation of 10 percent where there has been removal of the semilunar cartilage that is symptomatic.

A noncompensable evaluation is appropriate where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees. A 30 percent rating is for assignment for extension limited to 20 degrees, a 40 percent evaluation is warranted for extension limited to 30 degrees, and a 50 percent evaluation is for application where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2010).

The VA Office of General Counsel (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  Two of those GC opinions reflect that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under Diagnostic Codes 5003 and 5257 provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

Another VA GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.

	Left Knee

The Veteran's left knee disability is evaluated as 10 percent disabling pursuant to Diagnostic Code 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code may be read to indicate that traumatic arthritis is the service-connected disorder, and it is rated as if the residual condition is limitation of flexion under Diagnostic Code 5260.   Here, the assigned 10 percent evaluation contemplates flexion limited to 45 degrees.  A higher evaluation under this diagnostic code requires evidence showing flexion limited to 30 degrees.  Essentially, the current 10 percent evaluation is based on periarticular pathology and painful motion; the functional equivalent of limitation of flexion to 30 degrees is not shown.  Accordingly, a higher evaluation is not warranted for the Veteran's left knee disability under these criteria.  

The Board has also considered whether there is limitation of extension which might be separately rated.  However, such limitation has been assessed as extension to four degrees, and as such is noncompensable under Diagnostic Code 5261.  

Moreover, the evidence does not reflect ankylosis instability which would allow a higher evaluation under the criteria pertinent to evaluation of such disability.  Accordingly, the Board finds that the evaluation currently in place for the Veteran's left knee disability to be appropriate.  

Right Knee
   
The Veteran's right knee disability is evaluated as 10 percent disabling pursuant to Diagnostic Code 5099-5019.  DC 5099 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.71a. 38 C.F.R. § 4.27.  Here, the right knee disability is evaluated by analogy to bursitis which is to be evaluated as degenerative arthritis.  In essence, the current 10 percent evaluation contemplates periarticular pathology and painful motion.  

The Board has considered whether there is compensable limitation of extension and flexion which might be more advantageously evaluated under the criteria for such limitation by affording the Veteran separate 10 percent evaluations or higher for both types of limitation.  However, neither flexion nor extension has  been compensable pursuant to Diagnostic Code 5260 or 5261 at any time during the appellate period.   As such, the Board finds that the Veteran's right knee disability is appropriately rated as 10 percent disabling under the criteria for bursitis.

The evidence does not reflect ankylosis which would allow a higher evaluation under the criteria pertinent to evaluation of such disability.  Accordingly, the Board finds that the evaluation currently in place for this period is appropriate.  

	Conclusion

With respect to both knees, the Board accepts that, throughout the period in question, the Veteran has experienced functional impairment, pain, and pain on motion.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for higher evaluations under diagnostic codes pertinent to the knee.  In reaching its conclusions, the Board has considered the Veteran's statements pertaining to this disability.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations for this disability are appropriate.

	Extraschedular Consideration

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected knee disabilities.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria.  Thus, the Board determines that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 10 percent for postoperative residuals of ACL reconstruction of the left knee is denied.

Entitlement to an initial rating in excess of 10 percent for patellofemoral pain syndrome of the right knee is denied.



______________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


